103 F.3d 119
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In the Matter of:  Edward RICHMAN;  Ilene H. Richman, Debtors.Edward RICHMAN;  Ilene H. Richman, Plaintiffs-Appellants,v.GALLAND, KHARASCH, MORSE & GARFINKLE, PC, Defendant-Appellee.
No. 95-3031.
United States Court of Appeals, Fourth Circuit.
Argued Sept. 25, 1996.Decided Dec. 13, 1996.

1
ARGUED:  John G. Gill, Jr., GILL & SIPPEL, Rockville, Maryland, for Appellants.  Helle Rung Weeke, GALLAND, KHARASCH, MORSE & GARFINKLE, P.C., Washington, D.C. for Appellee.  ON BRIEF:  Robert H. Morse, Robert D. Roseman, GALLAND, KHARASCH, MORSE & GARFINKLE, P.C., Washington, D.C., for Appellee.


2
D.Md.


3
AFFIRMED.


4
Before ERVIN and HALL, Circuit Judges, and HALLANAN, United Stated District Judge for the Southern District of West Virginia, sitting by designation.

HALLANAN, District Judge:

5
Because in this case the district court sat as an appellate court in bankruptcy, our review of the district court's decision is plenary.  In re Varat Enters., Inc., 81 F.3d 1310, 1316 (4th Cir.1996);  In re Stanley, 66 F.3d 664, 667 (4th Cir.1995).  With this in mind, after considering the record, the briefs submitted by the parties, and the oral argument of counsel, we affirm on the reasoning of the district court.  In re Richman, Civil Action No. AW-95-1854 (D. Md. filed October 23, 1995).

AFFIRMED